DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a support for a household appliance. However, the prior art of record have failed to teach at least the combination of 
The support for a household appliance, comprising: a hydraulic plate; a sheath being fixedly connected with the hydraulic plate; a regulating support being arranged in the sheath and being axially movable relative to the sheath; an accommodation chamber being formed by the hydraulic plate, the sheath and the regulating support; and a flexible accommodation body accommodating a liquid medium and being arranged in the accommodation chamber; the flexible accommodation body extending and retracting to drive the regulating support to axially move in the sheath for leveling under action of pressure; wherein at least one of the sheath and the regulating support is provided with a guiding limiting mechanism for limiting a circumferential rotation of the regulating support relative to the sheath, and a yielding part associated to the guiding limiting mechanism is formed in the hydraulic plate; the guiding limiting mechanism comprises a guiding limiting groove or a guiding limiting convex portion arranged on an internal wall of the sheath and the other of the guiding limiting convex PatentAttorney Docket No.Page 3portion or the guiding limiting groove arranged on an external wall of the regulating support; the guiding limiting convex portion is arranged in the guiding 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631